Burr, J. (dissenting):
I dissent. “A verdict * * * in favor of the plaintiff, in an action specified in this article, must specify the estate of the plaintiff in the property recovered, whether it is in fee, or for life, or for a term of years, stating for whose life it is, or specifying the duration of the term, if the estate is less than a fee.” (Code Civ. Proc. § 1519.) The “ article ” referred to in said section is article 1 of title 1 of chapter 14 of said Code, entitled “ Action to recover real property.” This was an action of such a character, and upon the trial thereof the jury rendered its verdict in the following form: “We find for the. plaintiff.” Thereupon the clerk entered judgment to the effect that “ the plaintiff Ramapo Manufacturing Company is the owner and was at the time of the commencement of this action, and now is entitled to the immediate possession of the premises described in the complaint in this action, and was at the time of the commencement of this action and now is entitled to have the iron fence and stone gateposts erected by the defendant Julia Pierson Mapes, upon said described lands and premises, which is an encroachment thereon and excludes the plaintiff from its lawful possession thereof, immediately removed therefrom. It is further adjudged and decreed that the plaintiff Ramapo Manufacturing Company be and it is hereby awarded immediate possession of the lands and premises described in the complaint herein, of which it is the owner in fee and upon which said fence and gateposts were wrongfully and unlawfully erected by the defendant herein, and which fence and gateposts the plaintiff herein is hereby authorized and entitled to remove as an encroachment thereon.” Then follows a description of certain premises, the easterly boundary line of which is stated to be the division fine between lands of defendant and plaintiff. The location of said line may be determined, it is true, by the fact that it is stated to begin at an elm stump on the northerly bank of the Ramapo river, and to run north fifty-nine degrees forty minutes east, 594 feet to a stake. The judgment also provides that plaintiff shall recover its costs of defendant. Shortly after the entry of said judgment, defendant moved to strike out all of the provisions thereof except those relating to costs and for “ such other and further relief as to the Court *448may seem just and proper.” From an order denying such motion, defendant appeals.
The question in this case is not whether the parties requested a special verdict, or whether the verdict as rendered is a general or a special one. If we assume' that in form it is a general verdict, it is not such a general verdict as authorizes the entry of any judgment in an action of ejectment. It is fatally defective for failure to specify the estate of the plaintiff in the land in controversy, or whether the plaintiff is entitled to the whole or only a part thereof. (Meehan v. Dobson, 131 N. Y. Supp. 37; Shanley v. Murty, 134 App. Div. 845.) It seems to me that upon such a verdict there was no more power to enter a judgment than there would be if in an action for unliquidated damages, where by the provisions of the Code (Oode Oiv. Proc. § 1183) the jury were required to assess such damages, a jury had said, we find a verdict for the plaintiff, and had omitted to assess the same. In such case a judgment could not be entered, even though there was no evidence to contradict that of plaintiff as to the extent thereof. (Steele v. Hammond, 136 App. Div. 667.) The defendant lost no rights in the matter by failing to object to the form of the verdict when rendered. The parties sustained hostile relations to each other, and no duty devolved upon her to see to it that plaintiff’s interests were protected by a proper verdict. In my opinion not even a judgment for costs could be entered upon such a verdict. While the specific relief asked for is to strike out only a portion of the judgment, under the prayer for other and further relief the whole of said judgment might be stricken out if the verdict does not authorize the same. It seems to me that such is the proper decision to be made.